       Case 19-36181            Doc 33        Filed 03/09/20 Entered 03/09/20 12:21:27                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Richard A Kozarits                                        )                Chapter 13
       Kimberly Kozarits                                         )                Case No. 19 B 36181
       Debtor(s)                                                 )                Judge Deborah L. Thorne

                                                       Notice of Motion

     Richard A Kozarits                                                        Debtor A ttorney: Cutler & A s s ociates Ltd
     Kimberly Kozarits                                                         via Clerk's ECF noticing procedures
     8S336 Vine Street
     Willowbrook, IL 60527


                                                                               >    Dirksen Federal Building
On March 18, 2020 at 10:30 am, I will appear at the location listed to the     >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 613
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Tuesday, March 10, 2020.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 12/25/2019.

2.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

3.   The debtor(s) have failed to amend schedule B to list the value of their assets.

4. The debtors have failed to amend the petition to correctly list their address.

5. The debtors have failed to amend schedule A to correctly list the location of their property.

6. The debtors have failed to amend schedule I to correctly list their income.

7. The debtors have failed to amend the plan to provide interest to their general unsecured creditors as required by their
   equity in real estate.

8.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
